Title: From George Washington to Augustine Washington, 14 May 1755
From: Washington, George
To: Washington, Augustine



[Fort Cumberland, Md., 14 May 1755]
To Colo. Auge WashingtonWestmoreland CtyDear Brother

I left home the 24th of last Month, and overtook the General at Frederick Town in Maryland: from whence we proceeded by slow Marches to this place; where, I fear, we shall remain some-time for want of Horses and Carriages to convey our Baggage &ca over the Mountains; but more especially for want of Forage; as it cannot be imagin’d that so many Horses as we require, will be subsisted without a great deal. ⟨ erasure ⟩.
We hear nothing particular from the Ohio only except that the French are in hourly expectation of being joind by a large body of Indians; but I fancy they will find themselves so warmly attackd in other places, that it will not be convenient for them to spare many. ⟨ erasure ⟩.

I am treated with freedom not inconsistent with and respect, by the General and his Family; so that I dont doubt I have no doubt therefore but I shall spend my time very more agreeably than profitably during thise Campaigne, tho’ not advantageously; as I conceive a little experience will be my chief reward. Please to give my Love to my Sister &ca. I am Dr Sir Yr most Affecte Brother

Go: Washington
Fort Cumberland 14th of May 1755


This Letter was not sent.

